DETAILED ACTION
This is in response to the Patent Application filed 6/2/2020 wherein claims 1-15 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to a cross fire tube installation/removal apparatus, classified in F23R3/48.
II. Claim 15, drawn to a method of installing a cross fire tube assembly between a first combustor can and a second combustor can, classified in F23R2900/00017.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the process for using the product as claimed can be practiced with another materially different product. Invention I requires a cross fire tube tool of a gas turbine engine, while Invention II can be practiced with a cross fire tube tool of a reciprocating engine. Additionally, Invention II requires releasing the cross fire tube tool, while Invention I can be used in a process that retains the cross fire tube tool within the cross fire tube assembly.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The Examiner considers the restriction proper because the application contains two or more independent or distinct inventions. The Examiner asserts that a burden is shown by the divergent classification above e.g., searching different groups/subgroups, and other resources, and that the application of prior art is not likely between the inventions listed above.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Daniel Warren on 5/3/2022 a provisional election was made without traverse to prosecute the invention of Group I above, claims 1-14.  Affirmation of this election must be made by applicant in replying to this Office action. Claim 15 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “470” has been used to designate different components in Figure 6.
The drawings are also objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “sleeve bearing 480” (Paragraph 0128).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Barton et al. (US 2018/0023813) in view of Coghlan (US 9,174,331).
Regarding Independent Claim 1, Barton teaches (Figures 1-8) a cross fire tube apparatus (see Figures 3-4) for use with a combustor (20) of a gas turbine engine (10), comprising;
a cross fire tube assembly (at 60);
the cross fire tube assembly (at 60) comprising a sleeve (62 or 64; see Figures 3-5) with a tube groove therein (92 or 94; see Figures 3-5); and
wherein the tube groove (92 or 94) allows for secure tooling engagement (see Paragraph 0031).
Barton further teaches that the body 65 is to be compressed for installation and removal (see Figure 5 and Paragraph 0013), but does not teach the details of the apparatus used to compress the body. Barton does not teach the installation/removal apparatus for the cross fire tube apparatus, the installation/removal apparatus including: a cross fire tube tool, the cross fire tube tool comprising a spring with a spring flange, wherein the spring flange is sized to engage a tube groove.
Coghlan teaches (Figures 1-6) a tooling apparatus (at 10) for moving a first sleeve (18) from a housing (20), the tooling apparatus (at 14, 16) including a tube tool (14, 16), the tube tool (14, 16) comprising a spring (at 66) with a spring flange (at 74), wherein the spring flange (74) is sized to engage (see Figures 1-3) a tube groove (78).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Barton to include the tooling apparatus including a tube tool, the tube tool comprising a spring with a spring flange, wherein the spring flange is sized to engage the tube groove, as taught by Coghlan, in order to safely, quickly, and efficiently pull a sleeve with minimal damage to components (see Column 1, lines 22-41 of Coghlan).
Regarding Claim 2, Barton in view of Coghlan teaches the invention as claimed and as discussed above. Barton in view of Coghlan does not teach, as discussed so far, wherein the spring comprises a tubular spring.
Coghlan teaches (Figures 1-6) wherein the spring (at 66) comprises a tubular spring (see Figures 2-3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Barton in view of Coghlan to have the spring include a tubular spring, as taught by Coghlan, for the same reasons discussed above in claim 1.
Regarding Claim 3, Barton in view of Coghlan teaches the invention as claimed and as discussed above. Barton in view of Coghlan does not teach, as discussed so far, wherein the tubular spring comprises a plurality of spring slots therein.
Coghlan teaches (Figures 1-6) wherein the tubular spring (at 66) comprises a plurality of spring slots therein (at 72; see Figures 4-5 and Column 5, lines 2-4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Barton in view of Coghlan to have the tubular spring include a plurality of spring slots therein, as taught by Coghlan, for the same reasons discussed above in claim 1.
Regarding Claim 12, Barton in view of Coghlan teaches the invention as claimed and as discussed above. Barton further teaches (Figures 1-8) wherein the cross fire tube assembly (at 60) comprises a pair of sleeves (62 and 64) and a bias (68).
Regarding Claim 13, Barton in view of Coghlan teaches the invention as claimed and as discussed above. Barton further teaches (Figures 1-8) wherein the sleeve (62 or 64) comprises a flange (shown schematically at the left side of 62 in Figure 5 or at the right side of 64 in Figure 5) with the tube groove therein (92 in 62 or 94 in 64; see Figure 5).
Regarding Claim 14, Barton in view of Coghlan teaches the invention as claimed and as discussed above. Barton further teaches (Figures 1-8) wherein the cross fire tube assembly (at 60) comprises a collar (70 or 100; see Figures 3-4) sized to accommodate (see Figures 3-4 and 6-8) the flange (shown schematically at the left side of 62 in Figure 5 or at the right side of 64 in Figure 5).

Claims 4, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Barton et al. (US 2018/0023813) in view of Coghlan (US 9,174,331) as applied to claim 1 above, and further in view of Parrott (US 4,724,608).
Regarding Claim 4, Barton in view of Coghlan teaches the invention as claimed and as discussed above. Barton in view of Coghlan does not teach wherein the cross fire tube tool comprises a reaction arm positioned to one end of the spring.
Parrott teaches (Figures 1-4) a tooling apparatus (13) for moving a first sleeve (10) with respect to a housing (11), the tooling apparatus (13) including a reaction arm (at 18) positioned to one end (at the right side of Figures 1-2) of a spring (148).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Barton in view of Coghlan to include the reaction arm positioned to one end of the spring, as taught by Parrott, in order to apply pressure to an end of an inner puller body (Column 4, lines 32-44 of Parrott).
Regarding Claim 6, Barton in view of Coghlan and Parrott teaches the invention as claimed and as discussed above. Barton in view of Coghlan and Parrott does not teach, as discussed so far, wherein the cross fire tube tool comprises a driving screw positioned within the reaction arm and the spring.
Parrott teaches (Figures 1-4) wherein the tooling apparatus is (13) includes a driving screw (16) positioned within (see Figures 1-2) the reaction arm (at 18) and the spring (at 148).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Barton in view of Coghlan to include the driving screw positioned within the reaction arm and the spring, as taught by Parrott, in order to apply pressure to an end of an inner puller body (Column 4, lines 32-44 of Parrott).
Regarding Claim 9, Barton in view of Coghlan and Parrott teaches the invention as claimed and as discussed above. Barton in view of Coghlan and Parrott does not teach, as discussed so far, wherein the driving screw comprises a cone end for engagement with the spring flange.
Parrott teaches (Figures 1-4) wherein the driving screw (at 16) comprises a cone end (19) for engagement with (see Figures 1-2) a spring flange (at 150).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Barton in view of Coghlan and Parrott to have the driving screw include a cone end for engagement with a spring flange, as taught by Parrott, in order to deform of flex the flexible parts outwardly (Column 4, lines 32-44 of Parrott).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Barton et al. (US 2018/0023813) in view of Coghlan (US 9,174,331) and Parrott (US 4,724,608) as applied to claim 4 above, and further in view of Hunter (US 10,265,839).
Regarding Claim 5, Barton in view of Coghlan and Parrott teaches the invention as claimed and as discussed above. Barton in view of Coghlan and Parrot does not teach wherein the spring is maneuverable within the reaction arm via a locking knob.
Hunter teaches (Figures 1-22B) a crossfire tube service tool (10) including a spring (340) maneuverable within a reaction arm (at 370) via a locking knob (470).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Barton in view of Coghlan and Parrott to have the spring maneuverable within a reaction arm via a locking knob, as taught by Hunter, in order to secure a catch assembly in a movable fashion along a puller shaft for engaging and disengaging with a seat (Column 10, lines 40-45 of Hunter).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Barton et al. (US 2018/0023813) in view of Coghlan (US 9,174,331) and Parrott (US 4,724,608) as applied to claim 6 above, and further in view of Gattermeyer et al. (US 2018/0100654).
Regarding Claim 7, Barton in view of Coghlan and Parrott teaches the invention as claimed and as discussed above. Barton in view of Coghlan and Parrott does not teach wherein the cross fire tube tool comprises a holder attached to the driving screw.
Gattermeyer teaches (Figures 1-13) a cross fire tube tool (100) that includes a holder (168) attached to (see Paragraph 0052, Figure 7 and Figures 11-13) a driving screw (102).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Barton in view of Coghlan and Parrott to include the holder attached to the driving screw, as taught by Gattermeyer, in order to move the first and second tube segments together by rotating the holder (see Paragraphs 0055-0056 of Gattermeyer).
Regarding Claim 8, Barton in view of Coghlan, Parrott, and Gattermeyer teaches the invention as claimed and as discussed above. Barton in view of Coghlan, Parrott, and Gattermeyer does not teach, as discussed so far, wherein the holder comprises a plurality of holder arms.
Gattermeyer teaches (Figures 1-13) a cross fire tube tool (100) that includes a holder (168) attached to (see  Paragraphs 0052) a driving screw (102), wherein the holder (168) comprises a plurality of arms (180).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Barton in view of Coghlan, Parrott, and Gattermeyer to have the holder include a plurality of holder arms, as taught by Gattermeyer, for the same reasons discussed above in claim 7.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Barton et al. (US 2018/0023813) in view of Coghlan (US 9,174,331) and Parrott (US 4,724,608) as applied to claim 9 above, and further in view of Eberhart (US 2,424,681).
Regarding Claim 10, Barton in view of Coghlan and Parrott teaches the invention as claimed and as discussed above. Barton in view of Coghlan and Parrott does not teach that the driving screw comprises a bearing journal positioned thereon about the cone end.
Eberhart teaches (Figures 1-10) a driving screw (at 16) having a cone end (at 28), wherein the driving screw (16) includes a bearing journal (at 29) positioned thereon (see Figure 1) about the cone end (at 28).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Barton in view of Coghlan and Parrott to include the bearing journal positioned on the driving screw about the cone end, as taught by Eberhart, in order to allow the foot of the screw to take a self-accommodating angle (Column 3, lines 9-27 of Eberhart).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Barton et al. (US 2018/0023813) in view of Coghlan (US 9,174,331), Parrott (US 4,724,608), and Eberhart (US 2,424,681) as applied to claim 10 above, and further in view of Herbold (US 2011/0247193).
Regarding Claim 11, Barton in view of Coghlan, Parrott, and Eberhart teaches the invention as claimed and as discussed above. Barton in view of Coghlan, Parrott, and Eberhart does not teach wherein the driving screw comprises a sleeve bearing positioned about the cone end.
Eberhart teaches (Figures 1-10) wherein the driving screw (at 16) includes a bearing (30) positioned about (see Figure 1) the cone end (at 28).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Barton in view of Coghlan, Parrott, and Eberhart to include the bearing positioned about the cone end, as taught by Eberhart, for the same reasons discussed above in claim 10. Barton in view of Coghlan, Parrott, and Eberhart does not teach the use of a sleeve bearing.
Herbold teaches (Paragraph 0034) the use of bearings in an installation tool, wherein the bearings may be ball bearings or sleeve bearings.
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Barton in view of Coghlan, Parrott, and Eberhart to include the sleeve bearing, as taught by Herbold, in order to rotatably engage the threaded rod (Paragraph 0034 of Herbold).
It is further noted that a simple substitution of one known element (in this case, the ball bearing as taught by Eberhart) for another (in this case, a sleeve bearing as taught by Herbold) to obtain predictable results (in this case, to provide support to the rod) was an obvious extension of prior art teachings, KSR, 550 U.S. at 415-421, 82 USPQ2d at 1396, MPEP 2141 III B. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS P BURKE/Examiner, Art Unit 3741